DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2008010271 A1, Applicant’s cited prior art) in view of JP 61130583 U1 (Applicant’s cited prior art). 
	Regarding claim 10, Suzuki et al. teach:
An elevator door panel (panel shown in figure 8), comprising: 
	a front plate (door panel 22, figure 8);  and
	a thermal insulation member (heat insulating material 6, figure 8); 
	the thermal insulation member (6) is fixed in contact with the back surface (back surface of door panel 22, figure 8).
	Suzuki et al. do not teach:
A reinforcement member.
	However, JP 61130583 U1 teaches:
	a reinforcement member (vertical reinforcement 20, figure 1), 

	the reinforcement member is formed to have a horizontal cross section (see figure 2) in a shape having a raised part (protruding parts 20A, figure 1) and a plurality of brim parts (flat parts 20E), and
	the reinforcement member is fixed to the peripheral edge part (6C) of the front plate by the plurality of brim parts (20E).
	And the combination of Suzuki et al. and JP 61130583 U1 teaches:
	the thermal insulation member (heat insulating material 6, Suzuki et al.) is fixed in contact with the back surface (back surface of door panel 22, Suzuki et al.) such that the thermal insulation member is positioned in the space while leaving a second smaller space between the reinforcement member (vertical reinforcement 20, JP 61130583 U1) and the thermal insulation member (the vertical reinforcement of JP 61130583 U1 would be placed in position connected to back surface 14 of Suzuki et al. allowing for a smaller space to be maintained between the reinforcement member and the thermal insulation member).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical reinforcement of JP 61130583 U in the door panel taught by Suzuki et al. to increase the strength of the panel. Additionally, it would have been obvious to place the vertical reinforcement in a position spaced from the heat insulating material of Suzuki et al. as air gaps have been shown to be advantageous in elevator door panels to reduce heat transfer. 
	Regarding claim 12, the combination of JP 61130583 U1 and Suzuki et al. further teaches:
wherein 

	the thermal insulation member (heat insulation material 6, Suzuki et al.) is provided on an inner side of the plurality of bent parts on the back surface of the front plate (see figure 8, Suzuki et al.), and 	the reinforcement member (20, JP 61130583 U1) is connected to the plurality of bent parts (vertical reinforcement 20 of JP 61130583 U1 would be connected to surface 14 of Suzuki et al.).  
	Regarding claim 13, Suzuki et al. further teach:
comprising a fixing member (fixing member 25, figure 8) to which the thermal insulation member (heat insulation material 6, figure 8) is attached, wherein 
	the fixing member includes, on the back surface of the front plate (door panel 22, figure 8), a part (second facing surface 25b, figure 8) which holds the thermal insulation member (6) such that the thermal insulation member is in contact with the back surface (see figure 8), and 
	a part (top right part of fixing member 25 as shown in figure 8) fixed to each of the bent parts (back surface portion 14, figure 8). 
	Regarding claim 14, Suzuki et al. further teach:
comprising a fixing member (fixing member 25, figure 8) to which the thermal insulation member (heat insulating member 6, figure 8) is attached, wherein 
	the fixing member includes, on the back surface of the front plate (door panel 22, figure 8), a part (second facing surface 25b, figure 8) which holds the thermal insulation member (6) such that the thermal insulation member is in contact with the back surface (see figure 8), and 
	a part (top right part of fixing member 25 as shown in figure 8) fixed to the peripheral edge part of the front plate (back surface portion 14, figure 8).   
	Regarding claim 15, Suzuki et al. further teach:

	the fixing member (fixing member 25) includes first and second plate-shaped parts (first facing part 25a and top right part of fixing member 25, respectively, as shown in figure 8) arranged in an L shape in a horizontal cross section of the fixing member in a state of being fixed to the front plate (see L-shape in figure 8), and5Docket No. 518651US 
	Preliminary Amendmenta third plate-shaped part (second facing surface 25b, figure 8) having one end side fixed in a position a prescribed distance apart from an end of the first plate-shaped part (25a) to a center side in the cross section and the other end side extending in a direction opposite to an extending direction of the second plate- shaped part and perpendicular to the first plate-shaped part in the cross section (see figure 8, 25b is fixed a prescribed distance from an end of 25a and extends opposite the direction of the top right part of 25 perpendicular to 25a), and 
	the fixing member holds an end of the thermal insulation member by the first and third plate-shaped parts (25a and 25b hold an end of 6) and is fixed to the front plate by the second plate-shaped part (fixing member 25 is fixed to panel 22 by top right part of 25).  
	Regarding claim 16, Suzuki et al. further teach:
wherein 
	the fixing member (fixing member 25) includes 
	first and second plate-shaped parts (first facing part 25a and top right part of fixing member 25, respectively, as shown in figure 8) arranged in an L shape in a horizontal cross section of the fixing member in a state of being fixed to the front plate (see L-shape in figure 8), and5Docket No. 518651US 
	Preliminary Amendmenta third plate-shaped part (second facing surface 25b, figure 8) having one end side fixed in a position a prescribed distance apart from an end of the first plate-shaped part (25a) to a center side in the cross section and the other end side extending in a direction opposite to an extending direction of the second plate- shaped part and perpendicular to the first plate-shaped part in the cross section (see 
	the fixing member holds an end of the thermal insulation member by the first and third plate-shaped parts (25a and 25b hold an end of 6) and is fixed to the front plate by the second plate-shaped part (fixing member 25 is fixed to panel 22 by top right part of 25).  
	Regarding claim 17, Suzuki et al. further teach:
comprising the fixing member (fixing member 25, figure 8) in plurality (second fixing member 8, figure 8), wherein 
	one of a plurality of fixing members holds one end side (fixing member 25 holds the right end of heat insulating member 6) of the thermal insulation member, and 
	another of the plurality of fixing members (second fixing member 8 holds the left side of heat insulating member 6) holds the other end side of the thermal insulation member.  
	Regarding claim 18, Suzuki et al. further teach:
comprising the fixing member (fixing member 25, figure 8) in plurality (second fixing member 8, figure 8), wherein 
	one of a plurality of fixing members holds one end side (fixing member 25 holds the right end of heat insulating member 6) of the thermal insulation member, and 
	another of the plurality of fixing members (second fixing member 8 holds the left side of heat insulating member 6) holds the other end side of the thermal insulation member.  
	Regarding claim 19, Suzuki et al. further teach:
comprising the fixing member (fixing member 25, figure 8) in plurality (second fixing member 8, figure 8), wherein 
	one of a plurality of fixing members holds one end side (fixing member 25 holds the right end of heat insulating member 6) of the thermal insulation member, and 

	Suzuki et al. do not explicitly teach that the two fixing members have the same structure as the fixing member of claim 15 (see figure 8), however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two fixing members with the structure of fixing member 25 in a door panel of uniform width. Figure 8 shows a representation of a potential fixing member combination for a panel that has unequal width along its cross section. Fixing member 25 holds the heat insulating member in place while also allowing for controlled spacing from any back wall or reinforcement member of the car door panel. An engineer designing an elevator door panel would utilize two fixing members of the same structure as fixing member 25 as merely a design choice based on overall panel structure.
	Regarding claim 20, Suzuki et al. further teach:
comprising the fixing member (fixing member 25, figure 8) in plurality (second fixing member 8, figure 8), wherein 
	one of a plurality of fixing members holds one end side (fixing member 25 holds the right end of heat insulating member 6) of the thermal insulation member, and 
	another of the plurality of fixing members (second fixing member 8 holds the left side of heat insulating member 6) holds the other end side of the thermal insulation member.  
	Suzuki et al. do not explicitly teach that the two fixing members have the same structure as the fixing member of claim 16 (see figure 8), however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two fixing members with the structure of fixing member 25 in a door panel of uniform width. Figure 8 shows a representation of a potential fixing member combination for a panel that has unequal width along its cross section. Fixing member 25 holds the heat insulating member in place while also allowing for controlled spacing from .

Response to Arguments
	Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 of the Remarks that Thielow et al. (US patent 6381917) does not meet all of the limitations of amended claim 10.  The rejection based on Thielow et al. has been withdrawn. 
 Applicant argues at the bottom of page 7 and all of page 8 of the Remarks, that the combination of JP 61130583 U and Suzuki et al. does not teach the limitations of amended claim 10, specifically the limitation of the thermal insulation member being positioned such that there is a space between the reinforcement member and the thermal insulation member. Examiner respectfully disagrees. The fixing members of Suzuki et al. hold the thermal insulation member in position, leaving a space between the thermal insulation member and the back side of the panel. Incorporating the reinforcement member taught by JP 61130583 U by attaching the edges to the back surface 14 would maintain the space. An engineer designing the elevator panel would purposefully maintain the space as it is known in the art that air gaps in elevator door panels decrease heat transfer through the panel.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654